— Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, *690J.), rendered January 7, 1985, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
Prior to the entry of his guilty plea and as part of the plea agreement, the defendant withdrew all his pretrial motions. Consequently, the defendant is now foreclosed from raising on appeal the denial of that branch of his omnibus motion which was to suppress physical evidence (see, People v Ricciardi, 121 AD2d 407, lv denied 68 NY2d 772; People v Colarusso, 103 AD2d 848; People v Pescatore, 102 AD2d 834). Mollen, P. J., Thompson, Rubin and Sullivan, JJ., concur.